UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6549


DENNY LESTER,

                Petitioner - Appellant,

          v.

DIRECTOR FEDERAL BUREAU OF PRISONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-hc-02241-D)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denny Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Denny Lester, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2013) petition.             We have reviewed the record and

find no reversible error.            Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.         Lester v. Dir. Fed. Bureau of Prisons,

No. 5:12-hc-02241-D (E.D.N.C. Mar. 29, 2013).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2